DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-13 are pending and are examined on the merits in this prosecution.

Claim Objection/Minor Informality
Claim 6, second line, after “linalool,” a comma should be inserted.

CLAIM REJECTIONS

35 U.S.C. § 103: Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji (EP 1293554 A1).
Shoji teaches a stress-relieving perfume and perfume composition (Abstract).
Shoji teaches a stress-relieving perfume in Example 2, comprising the musk scent Habanolide (pg 5, [0040]), and a second stress relieving perfume in Example 9 (pg 8, [0053], shown below) comprising ethylene brassylate. 




Example 9: Stress relieving perfume

    PNG
    media_image1.png
    828
    465
    media_image1.png
    Greyscale


For claim 3, Shoji teaches musk scents Habanolide and ethylene brassylate in stress-relieving perfumes. The addition of 1,4-dioxacyclohexadecane-5,16-dione is considered prima facie obvious since 1,4-dioxacyclohexadecane-5,16-dione is a homologue of ethylene brassylate (containing one additional methylene group); as such, the chemical compounds have very close structural similarities and similar utilities. As set forth in MPEP 2144.09(I), "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties."
For claim 5, Shoji teaches a second stress relieving perfume in Example 9 (comprising ethylene brassylate ([0053]).
For claim 6, Shoji teaches linalool and linalyl acetate in the stress relieving perfume of Example 9.
For claims 7-9, Shoji teaches musk accord ethylene brassylate as 10% of the stress relieving perfume in Example 9.
For claim 10, Shoji teaches ethylene brassylate as 10% of the Example 9 composition and a second musk odorant, Pentalide, a 10% of the composition. As such, one of ordinary skill would have a reasonable expectation of success in substituting Habanolide in the amount of 10% since both Pentalide and Habanolide are macrocyclic musk odorants and there are a finite number of compositions that can be prepared comprising the two musk odorants in order to obtain the claimed amount of musk accord.
For claim 11, Shoji teaches that the stress relieving concentration is administered after exposure to stress (pg 4, [0032]). 
For claims 12 and 13, Shoji teaches that the measurement of the hormone cortisol is utilized as a stress indicator (pg 4, [0032]). 

The skilled artisan would have expected success in substituting Habanolide for Pentalide (structures shown below) in stress relieving perfume Example 9 because
        
    PNG
    media_image2.png
    182
    230
    media_image2.png
    Greyscale
                   
    PNG
    media_image3.png
    146
    176
    media_image3.png
    Greyscale

(12E)-1-oxacyclohexadec-12-en-2-one                       Pentalide
                      (Habanolide)

Shoji teaches methods of reducing stress using perfumes comprising musk fragrance compounds and, as shown above, the two compounds have a similar structure, differing only in the presence of the remote double (12E)-1-oxacyclohexadec-12-en-2-one. The skilled artisan could have substituted one compound for another because Shoji teaches that the compounds have were both known to be suitable for addition to perfume compositions for reducing stress. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that the structurally similar (12E)-1-oxacyclohexadec-12-en-2-one would be safe and effective based on the compounds' shared activity.
	
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of copending Application No. 17/406,892 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application always recite a method of reducing or inhibiting a stress response comprising the administration of a consumer product comprising 1-(3,3-dimethylcyclohexyl)ethyl acetate, a musk accord recited in claim 1 of the instant application. The limitation of instant claim 1 regarding “one or more bases, solvents and combinations thereof is inherently present in the recitation of a consumer product in the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objection / Potentially Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of Shoji teaches a composition comprising two of the claimed compounds, as set forth above, while claim 4 is drawn to a method requiring five specific musk scents. As such, Shoji provides no motivation to add three further claimed musk ingredients to provide a composition for reducing or inhibiting a stress response. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402.  The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL P COHEN/Primary Examiner, Art Unit 1612